273 S.W.3d 583 (2009)
STATE of Missouri, Respondent,
v.
Loren CECIL, Appellant.
No. WD 69452.
Missouri Court of Appeals, Western District.
January 20, 2009.
Rosalynn Koch, Esq., Columbia, MO, for appellant.
Sydney F. Weybrew, Jr., Esq., Oregon, MO, for respondent.
DIV I: HARDWICK, P.J., ELLIS, J. and NEWTON, CJ.

ORDER
PER CURIAM.
Loren Cecil challenges the sufficiency of the evidence to support his conviction for second-degree child molestation, a violation of Section 566.068, RSMo 2000. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the conviction.
Affirmed. Rule 30.25(b).